Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments on page 6-11 filed 07/13/2022 have been fully considered. It is noted that the claims have been amended and the rejections have been updated in light of the amended claims. However, the arguments with respect to the combination of Jung and Chung as they apply to the new rejection are also not persuasive. Details of the arguments that are still applicable are addressed below.
Applicant’s arguments, see page 6, filed 07/13/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of 6 and 7 has been withdrawn. 
Applicant’s arguments, see page 6, filed 07/13/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claim 15 has been withdrawn. 
Applicant's arguments, starting on 7 filed 07/13/2022, with respect to 35 U.S.C 102 & 103 have been fully considered. As noted above, claims have been amended and the rejections have been updated in light of the amended claims. However, the arguments with respect to the combination of Jung and Chung as they apply to the new rejection are also not persuasive.
 Regarding applicant’s argument, see Page 9, that Jang fails to teach a lever connected to the flow path blocking member, wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container; and a guide hole formed in the upper cover of the dust container to guide the movement of the lever, wherein the first suction port and the second suction port are formed on a lateral surface of the dust container. Examiner does not rely on Jang to teach a lever connected to the flow path blocking member, or wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container or and a guide hole formed in the upper cover of the dust container to guide the movement of the lever. As show below, these features are taught by Chang. This combination is proper, as the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jung teaches the claimed invention but not a lever connected to the flow path blocking member, or wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container or and a guide hole formed in the upper cover of the dust container to guide the movement of the lever and it would have been obvious to modify Jung to include a lever connected to the flow path blocking member, or wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container or and a guide hole formed in the upper cover of the dust container to guide the movement of the lever of Chung since doing so would allow for easy switching of the valve. Specifically, as Jang already teaches an “electrical mechanism” for opening and closing the valve, it would be obvious to replace the electrical mechanism with a mechanical lever to act as manual switch or a failsafe in case of electrical error, and a guide hole to allow the mechanical lever access to the valve in order to switch it open or closed. As such this argument is not persuasive.
Further Regarding the specific argument, see Page 10,  that elements 60 and 61 are not “formed on a lateral surface of the dust container” Examiner points to Para [0068] of the machine translation of Jang “The first channel 60 may be connected to the vacuuming unit 3.” and “The second channel 61 may be connected to the extension hose 4.” Which indicates that elements 60 and 61 extend to the lateral surface of the dust container, and at that lateral surface connect to elements 3 and 4 respectively. As such this argument is not persuasive. 
Further regarding the arguments, see Pages 10-11, that Chung does not teach a lever connected to the flow path, wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container, and a guide hole formed in the upper cover of the dust container to guide the movement of the lever, wherein the first suction port and second suction port are formed on a lateral surface of the dust container. Examiner relies on Chung to teach a lever and a guide hole and Applicant acknowledges that these features are also taught by Chung (see Page 11). The combination of Jang and Chung is detailed in the rejection below. Chung is not relied on to teach a first suction port and a second suction port are formed on a lateral surface of the dust container as that is taught by Jung and modification of Jung to include a lever and a guide hole would result in a lever connected to the flow path wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container, and a guide hole formed in the upper cover of the dust container to guide the movement of the lever. As such this argument is not persuasive.
In response to applicant's argument, see Page 11 , that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Flow path blocking member is plate-shaped and moves along the side of the dust bin, the space occupied by the flow path blocking member is small, a slim structure is possible, and the lever is covered by the cover) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such this argument is not persuasive.
With respect to Applicant’s arguments, see Page 11, with respect to the allowability of the dependent claims, it is noted these claims are not allowable based on their dependence to the independent claim for at least the reasoning provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20150081767 A) in view of Chung (GB 2416112 A).
Regarding Claim 1, Jang teaches A cleaner comprising: a dust separation unit which separates dust from sucked air (Jang abstract "a main body having a dust collection device where the suctioned foreign substances are separated to be received"); a dust container which stores the dust separated by the dust separation unit (Jang 2 also see Jang abstract "a main body having a dust collection device where the suctioned foreign substances are separated to be received"); a first suction port (Figure 3, suction passage 60 connected to 23) through which an external air is sucked into the dust separation unit; a second suction port (61 connected to the front of 25) through which the external air is sucked into the dust separation unit ; a discharge port through which air inside the dust separation unit is discharged (Jang Para [0036]"and the separated air can be discharged to the outside through the discharge port."); and a flow path blocking member which selectively covers the first suction port and the second suction port (Figure 8 Valve 62)
wherein the first suction port (Inlet 23 seen in figure 3) and the second suction port (inlet at the front of 25) are formed on a lateral surface of the dust container (See figure 3 and 6). 
but does not teach further comprising a lever which is connected to the flow path blocking member and at least a part of the lever is exposed to the outside of the dust container, a guide hole formed in the upper cover of the dust container to guide movement of the lever.
However, Chung does teach a similar configuration further comprising a lever (70) which is connected to the flow path blocking member (Valve 68) and at least a part of the lever is exposed to the outside of the body (Chung Page 9 Line 4 “The controlling lever 70 is connected to the center of the valve plate 68, and the end thereof is exposed to the outside of the body 10.” And Chung Page 9 line 17 “when the cleaner normally performs a vacuum cleaning operation, the user rotates the controlling lever 70 and thereby the valve plate 68 is rotated.”) a guide hole (see Fig 5 of Chung, hole lever is located in) formed to guide movement of the lever (Lever rotates in guide hole).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve of Chung in view of Chung in order to add a lever in order for a user to manually control the position of the valve since Jung teaches a mechanical control that would presumably require a lever, and in the case of electronic control, such a lever would serve as a redundant in case an electronic control of the actuator fails.
It is noted by examiner that Jang as modified by Chung would also teach lever (70 of Chung) connected to the flow path blocking member (Valve 68), wherein at least a part of the lever is exposed to an upper portion of an upper cover of the dust container (Dust container 2 of Jang and Chung Page 9 Line 4 “The controlling lever 70 is connected to the center of the valve plate 68, and the end thereof is exposed to the outside of the body 10.” And Chung Page 9 line 17 “when the cleaner normally performs a vacuum cleaning operation, the user rotates the controlling lever 70 and thereby the valve plate 68 is rotated.”); and a guide (see Fig 5 of Chung, hole lever is located in) formed in the upper cover of the dust container (2 of Jang) to guide movement of the lever (70 of Chung).
Regarding Claim 2, Jang as modified teaches wherein the flow path blocking (62) member reciprocates between a first position (see Fig. 8b showing 62 covering 60) for covering the first suction port (60) and a second position (see Fig. 8a showing 62 covering 61) for covering the second suction port (61) (Jang para “The flow path connector 6 may include a first flow path 60 and a second flow path 61. The first flow path (60) or the second flow path (61) can be selectively opened and closed by the valve (62).”).
Regarding Claim 5, Jang as modified teaches all the limitations of claim 1 and in addition teaches further comprising: a movement guide (hinge shown in Annotated figure A) which guides movement of the flow path blocking member (hinge guides the movement of the flow path blocking member); and an elastic member which provides an elastic force to return the flow path blocking member to the second position(Jang Para [0072] “If an external force is not applied to the valve 62, the valve 62 may keep blocking the second channel 61 by the elastic member. ”).

    PNG
    media_image1.png
    455
    474
    media_image1.png
    Greyscale

Annotated Figure A (Figure 2 of Jang)
Regarding Claim 6, Jang as modified teaches all the limitation of claim 1 and wherein the flow path blocking member restricts a coupling of a cleaning nozzle for manual cleaning to the second suction port, when the flow path blocking member is located in a second position (Jang para [0072] "When the extension hose 4 is mounted to the second channel 61, an external force may be applied to the valve 62 by the extension hose 4.")
Regarding Claim 7, Jang as modified teaches all the limitations of claim 1 and in addition teaches wherein the flow path blocking member (62) allows a coupling of a cleaning nozzle (5) for manual cleaning to the second suction port (i.e. 62 allows for a coupling to 61 connected to front of 25), when the flow path blocking member is located in a first position (covering path 60).
Regarding Claim 10, Jang as modified teaches all the limitations of claim 5 and in addition teaches wherein an elastic return of the flow path blocking member to the second position is restricted by a cleaning nozzle for manual cleaning coupled to the second suction port. (Jang Para [0072] “When the extension hose 4 is mounted to the second channel 61, an external force may be applied to the valve 62 by the extension hose 4. Since the extension hose 4 inserted into the second channel 61 pushes the valve 62, the valve 62 may rotate about a hinge shaft so that the second channel 61 and the third channel 601 may communicate with each other and communication of the third channel 601 with the first channel 60 may be blocked.”)
Regarding Claim 11, Jang as modified teaches all the limitations of claim 5 and in addition teaches wherein the flow path blocking member returns to the second position due to the elastic force of the elastic member, when the coupling of the cleaning nozzle for manual cleaning coupled to the second suction port is released (Jang Para [0072] “For instance, the valve 62 may be mounted to a side wall of the channel connector 6, at a junction of the first channel 60 and the second channel 61, using an elastic member. If an external force is not applied to the valve 62, the valve 62 may keep blocking the second channel 61 by the elastic member. At this time, the first channel 60 and the third channel 601 may communicate with each other. When the extension hose 4 is mounted to the second channel 61, an external force may be applied to the valve 62 by the extension hose 4.”).
Regarding Claim 12, Jang as modified teaches all the limitations of claim 5 and in addition teaches further comprising an actuator which moves the flow path blocking member to the first position (Jang Para [0071] “The valve 62 may be configured to automatically open and close the first channel 60 or the second channel 61 through an electrical mechanism.”).
Regarding Claim 13, Jang as modified teaches all the limitations of claim 12 and in addition teaches further comprising a coupling sensor (Hose sensor 1040) which detects that a cleaning nozzle for manual cleaning is coupled to the second suction port (Jang Para [0075] “Connection of the extension hose 4 to the main body 2 may be detected by a hose sensor 1040. ”), wherein the actuator (electronic mechanism describe in Jang Para [0075]) moves the flow path blocking member to the first position when the cleaning nozzle for manual cleaning is coupled to the second suction port(Jang Para [0075] “The valve 62 may be configured to automatically open and close the first channel 60 or the second channel 61 through an electrical mechanism. ”).
Regarding Claim 14, Jang as modified teaches all the limitations of claim 12 and in addition teaches further comprising a coupling sensor (Hose sensor 1040) which detects that a cleaning nozzle for manual cleaning is coupled to the second suction port  (Jang Para [0075] “Connection of the extension hose 4 to the main body 2 may be detected by a hose sensor 1040. ”), wherein the actuator (electronic mechanism describe in Jang Para [0075]) moves the flow blocking member to the second position when the cleaning nozzle for manual cleaning is disconnected from the second suction port (Jang Para [0075] “The valve 62 may be configured to automatically open and close the first channel 60 or the second channel 61 through an electrical mechanism.”).
Regarding Claim 15, Jang as modified teaches all the limitations of claim 1 and in addition teaches wherein the flow path blocking member (62) has the same curvature (Valve 62 Is a semi-circle), as a curvature of an inner surface or an outer surface of a lateral surface of the dust container (i.e. a similar curvature, as best understood, to the side of the cleaner 1 opposite 25).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20150081767 A) in view of Chung (GB 2416112 A) as applied to claim 1 above, and in further view of Jeon (KR 20100115107 A)
Regarding Claim 8, Jang as modified teaches all the limitations of claim 1 and in addition teaches wherein a coupling unit (25) for coupling a cleaning nozzle (5) for manual cleaning is formed around the second suction port (61), But does not teach wherein the flow path blocking member covers at least a part of the29 WO 2019/190237PCT/KR2019/003660coupling unit when the flow path blocking member is located in a second position.
However, Jeon does teach a similar configuration (wherein the flow path blocking member 210) covers (210 covers 203) at least a part of another similar configuration (the coupling unit,203) when the flow path blocking member is located in the second position (covered position seen in figure 7 of Jeon)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flow path blocking member and coupling unit of Jang to include the flow path blocking member covering the coupling unit as taught by in order maintain the ability to block a flow path while being able to protect the inlet from environmental wear and dust at the same time. 
Regarding Claim 9, Jang as modified teaches all the limitations of Claim 8 and in addition teach wherein the flow path blocking member exposes the coupling unit when the flow path blocking member is positioned in a first position (210 exposes 203 when in opened position of Jeon)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung (KR 20170066284A) teaches a similarly configured cleaner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723